NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        DEC 21 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL HAKIM,                                  No. 20-55423

                Plaintiff-Appellant,            D.C. No. 2:19-cv-04219-VAP-SS

 v.
                                                MEMORANDUM*
FEDERAL INSURANCE COMPANY,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Virginia A. Phillips, District Judge, Presiding

                          Submitted December 14, 2021**

Before:      WALLACE, CLIFTON, and HURWITZ, Circuit Judges.

      Michael Hakim appeals pro se from the district court’s summary judgment

in his diversity action arising out of Hakim’s homeowners’ insurance claim. We

have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the

district court’s denial of an extension of time under Federal Rule of Civil



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Procedure 6(b). Ahanchian v. Xenon Pictures, Inc., 624 F.3d 1253, 1258 (9th Cir.

2010). We affirm.

      The district court did not abuse its discretion in denying Hakim’s ex parte

application for a continuance so that he could file an opposition to defendant

Federal Insurance Company’s summary judgment motion because Hakim failed to

demonstrate good cause or excusable neglect. See Pioneer Inv. Servs. Co. v.

Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993) (outlining the four-factor

test for determining excusable neglect); Hernandez v. City of El Monte, 138 F.3d

393, 400-01 (9th Cir. 1998) (a presumption of prejudice arises from a plaintiff’s

failure to prosecute).

      Contrary to Hakim’s contention, the district court was not required to

explicitly discuss each Pioneer factor, or to consider prejudice to Hakim. See Doe

ex rel. M.D. v. Newport-Mesa Unified Sch. Dist., 840 F.3d 640, 643 (9th Cir. 2016)

(“The district court may consider the Pioneer factors without discussing how much

weight it gives to each” so long as “the omitted factors could reasonably support

the district court’s conclusion.”); Lemoge v. United States, 587 F.3d 1188, 1195

(9th Cir. 2009) (“[P]rejudice to the movant is . . . not a factor that we think should

be assessed in each and every case . . . .”).

      AFFIRMED.




                                           2                                     20-55423